Cite as 2014 Ark. 199
                   SUPREME COURT OF ARKANSAS
                                         No.   CR-14-284

                                                    Opinion Delivered   May 1, 2014


BRODERICK DON SCOTT                                 PRO SE MOTION FOR BELATED
                   PETITIONER                       APPEAL, [CIRCUIT COURT OF
                                                    PULASKI COUNTY, FIRST DIVISION,
v.                                                  NO. 60CR-06-1822]
STATE OF ARKANSAS                                   J. LEON JOHNSON, JUDGE
                              RESPONDENT

                                                    MOTION DENIED.


                                          PER CURIAM


       On September 25, 2006, judgment was entered reflecting that petitioner Broderick Don

Scott had entered a plea of guilty to six felony offenses for which he was sentenced as a habitual

offender to an aggregate term of 360 months’ imprisonment. In 2013, petitioner filed in the trial

court a pro se petition for writ of error coram nobis, challenging the judgment. On November

26, 2013, the petition was denied. Petitioner did not file a notice of appeal until February 19,

2014, eighty-five days after the order was entered, and he now seeks leave from this court to

proceed with a belated appeal of the order.

       Arkansas Rule of Appellate Procedure–Criminal 2(a) (2013) requires that a notice of

appeal be filed within thirty days of the date an order is entered. Petitioner’s sole ground for the

motion is that he did not get prompt notice from the circuit clerk that the order had been

entered, and, thus, it was the clerk’s conduct that caused him to fail to comply with the rule.
                                      Cite as 2014 Ark. 198

       A petitioner has the right to appeal a ruling on a petition for postconviction relief, which

includes the denial of a petition for writ of error coram nobis. Meadows v. State, 2012 Ark. 374

(per curiam). If the petitioner fails to file a timely notice of appeal from the denial of a petition

for writ of error coram nobis, a belated appeal will not be allowed absent a showing by the

petitioner of good cause for the failure to comply with proper procedure. Perry v. State, 2010
Ark. 84 (per curiam).

       Even if the order was not promptly forwarded to petitioner, that fact in itself does not

constitute good cause for petitioner’s failure to follow procedure. In contrast to the denial of

a petition for postconviction relief under Arkansas Rule of Criminal Procedure 37.3(d) (2013),1

there is no absolute duty imposed in the statute on a judge or a clerk to notify a petitioner that

a coram-nobis petition has been denied. Burnard v. State, CR-04-635 (Ark. Sept. 23, 2004)

(unpublished per curiam). Our law imposes a duty on lawyers and litigants to exercise

reasonable diligence to keep up with the status of cases. See Wesley v. Harmon, 2010 Ark. 21 (per

curiam). The pro se litigant receives no special consideration in this regard. Id.; see also Tarry v.

State, 346 Ark. 267, 57 S.W.3d 163 (2001) (per curiam). It is not the responsibility of the circuit

clerk, or anyone other than the party desiring to appeal, to perfect an appeal from an order

denying coram-nobis relief. Bannister v. State, 2013 Ark. 412 (per curiam). As it was the duty of

petitioner to file a timely notice of appeal, and he has not established good cause for his failure

to do so, the motion to proceed with the appeal is denied.

       Motion denied.
       Broderick Don Scott, pro se petitioner.
       No response.

       1
        Rule 37.3(d) places an obligation upon the circuit court to promptly mail a copy of the
order to the petitioner.


                                                 2